743 N.W.2d 914 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Thomas PARKS, Defendant-Appellant.
Docket No. 134172. COA No. 265843.
Supreme Court of Michigan.
February 6, 2008.
*915 By order of October 24, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the February 20, 2007 judgment of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).